Citation Nr: 1127788	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  07-34 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an abdominal disability, claimed as colitis.  

2.  Entitlement to service connection for osteoarthritis of the bilateral ankles (bilateral ankle disability).  

3.  Entitlement to an initial compensable rating, and in excess of 10 percent from March 11, 2008, for bilateral hearing loss.

4.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine (back disability).

5.  Entitlement to an initial rating in excess of 10 percent for left knee strain with history of gout.

6.  Entitlement to an initial rating in excess of 10 percent for left great toe amputation with hallux rigidus and osteoarthritis of the great metatarsophalangeal joint (MTP). 

7.  Entitlement to an initial compensable rating for hypertension.

8.  Entitlement to an initial compensable rating for hemorrhoids.

9.  Entitlement to an initial compensable rating for gout of the right great toe.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  October 2006 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, and Waco, Texas, respectively.

The October 2006 rating decision, awarded service connection for bilateral hearing loss, back disability, left knee strain, left great toe amputation, hypertension, hemorrhoids, gout of the great right toe, and denied service connection for colitis and bilateral ankle disability.  

In the October 2006 rating decision, bilateral hearing loss was assigned a noncompensable rating, but in a June 2008 rating decision, this rating was increased to 10 percent, effective March 11, 2008.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned and the Veteran has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to service connection for an abdominal disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran is not shown to have a bilateral ankle disability attributable to his period of active duty.

3.  Prior to March 11, 2008, the Veteran had hearing loss in the right ear with a numeric designation of I, and hearing loss in the left ear with a numeric designation of I.

4.  From March 11, 2008, the Veteran had hearing loss in the right ear with a numeric designation of II, and hearing loss in the left ear with a numeric designation of VIII.  

5.  Prior to February 12, 2008, forward flexion of the Veteran's thoracolumbar spine was, at its worst, to 90 degrees and extension to 30 degrees.  

6.  From February 12, 2008, forward flexion of the Veteran's lumbar spine was, at its worst, to 40 degrees, and extension to 15 degrees.  

7.  Flexion of the Veteran's left knee was, at its worst, limited to 35 degrees, and extension limited to 0 degrees, but without clinical evidence of instability or recurrent subluxation.

8.  The Veteran's metatarsal head was not removed upon left great toe amputation, and symptoms are no more than moderate in nature.  

9.  The Veteran's hypertension is manifested by a history of diastolic blood pressure predominantly 100 or more, but not predominantly 110 or more, and continuous medication required for control. 

10.  The Veteran's hemorrhoids are manifested by mild to moderate symptoms, and are not large/thrombotic, irreducible, or with excessive redundant tissue evidencing frequent recurrences.  

11.  The Veteran's gout of the right great toe is asymptomatic and without one to two yearly exacerbations.


CONCLUSIONS OF LAW

1.  Criteria for entitlement to service connection for a bilateral ankle disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Criteria for an initial compensable rating for bilateral hearing loss, prior to March 11, 2008, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 6100 (2010).

3.  Criteria for a rating in excess of 10 percent from March 11, 2008, for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 6100 (2010).

4.  Criteria for a rating in excess of 10 percent for degenerative arthritis of the lumbar spine, prior to February 12, 2008, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5242 (2010).

5.  Criteria for a 20 percent rating for degenerative arthritis of the lumbar spine, from to February 12, 2008, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5242 (2010).

6.  Criteria for a rating in excess of 10 percent left great toe amputation have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5171, 5280, 5281, 5283, 5284 (2010).

7.  Criteria for a 10 percent rating, but no higher, for hypertension have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1- 4.16, 4.104, Diagnostic Code 7101 (2010).

8.  Criteria for an initial compensable rating for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.114, Diagnostic Code 7336 (2010).

9.  Criteria for an initial compensable rating a right great toe disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5017, 5002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a Veteran of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a Veteran in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In letters dated in May 2006, March 2007, and May 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also generally advised the Veteran to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was provided in May 2006.  

The Board notes that the Veteran was not provided pre-decisional notice with respect to his increased rating requests for bilateral hearing loss, back disability, left knee disability, left great toe amputation, hypertension, hemorrhoids, and gout of the right great toe.  The United States Court of Appeals for Veterans Claims (Court) has indicated that in a claim for a higher initial evaluation after the claim for service connection has been substantiated and allowed, as is the situation in this case, that further notice is not required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Veteran's underlying claims of service connection for bilateral hearing loss, back disability, left knee disability, left great toe amputation, hypertension, hemorrhoids, and gout of the right great toe were granted and this is an appeal of the initial ratings.  As such, the Board finds that VA met its duty to notify the Veteran of his  rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out that the United States Court of Appeals for Veterans Claims (Court) held in Pelegrini that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In this case, the initial May 2006 notice was given prior to the appealed AOJ decision, dated in October 2006.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence, affording him physical examinations, obtaining medical opinions as to the severity of his disabilities, and by affording him the opportunity to give testimony before an RO hearing officer and/or the Board, even though he declined to do so.  

The Veteran has also been afforded VA medical examinations in connection with his claims.  38 C.F.R. § 3.159(c) (4) (2010).  The Board finds that the examinations are adequate.  The opinions were provided by qualified medical professionals and were predicated on an examination of the Veteran and a review of the claims folder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2010).  Neither the Veteran nor his representative has argued otherwise.

It appears that all known and available records relevant to the issue here on appeal have been obtained and are associated with the Veteran's claims file.  Thus, the Board finds that VA has done everything reasonably possible to notify and assist the Veteran and that no further action is necessary to meet the requirements of the VCAA.  

Service connection 

The Veteran seeks service connection for a bilateral ankle disability.

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

Arthritis is deemed to be a chronic disease under 38 C.F.R. § 3.309(a) and, as such, service connection may be granted if the evidence shows that the disease manifest to a degree of ten percent or more within one year from the date of separation from service.  38 C.F.R. § 3.307.  

Bilateral ankle disability

The Veteran contends that he has a bilateral ankle disability attributable to his period of active duty.  

Service treatment records (STRs) reflect no complaints of a bilateral ankle disability, other than one undated record stating minor ankle sprain.  In a September 2003 report of medical history, the Veteran reported swelling of the ankles, but no diagnosis was listed.  

In August 2006, the Veteran underwent a VA examination of the ankles.  He reported bilateral ankle joint stiffness, swelling, redness, and giving way.  He also reported pain in the ankle for the past five years that is localized and constant.  He indicated he had had 48 incidents of incapacitation for a total of 200 days in the past year due to his bilateral ankle complaints.  The Veteran advised that his bilateral ankle pain impacts his ability to walk and run.  Range of motion testing in the bilateral ankles was within normal limits, and there was no deformity of the ankles found upon physical examination.  Also, the examiner found no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement or guarding of movement in the bilateral ankles.  Upon repetitive use, there was no additional limitation of motion due to pain, fatigue, weakness, lack of endurance, or incoordination in either ankle.  X-ray findings of the bilateral ankles were within normal limits.  The examiner could not render a diagnosis regarding the bilateral ankle complaints because there was no bilateral ankle pathology to render a diagnosis.  

The Veteran has not sought post-service treatment for any bilateral ankle problems, and no diagnosis has been made.  The Veteran has not provided any evidence showing a current disability of the bilateral ankles other than his complaints of pain and swelling.

Given the evidence as outlined above, the Board finds that there is no current evidence of a bilateral ankle disability.  Absent a disease or injury incurred during service or as a consequence of a service-connected disability, the basic compensation statutes cannot be satisfied.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  Also, in the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board notes that pain alone without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez, 285.  Therefore, because there is no evidence of a bilateral ankle disability related to the Veteran's service, service connection must be denied.

Increased ratings

The Veteran seeks increased ratings for bilateral hearing loss, back disability, left knee disability, left great toe amputation, hypertension, hemorrhoids, and gout of the right great toe.  

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged" ratings are appropriate for an increased rating claim in such a case, when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Board notes that the evaluation of the same disability under various diagnoses is to be avoided.  That is to say that the evaluation of the same manifestation under different diagnoses, a practice known as "pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

In regards to the Veteran's musculoskeletal disabilities, the Board notes that 38 C.F.R. §§ 4.40 and 4.45 require consideration of a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Veterans Court held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that all complaints of pain, fatigability, etc., shall be considered when put forth by a veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59 (which requires consideration of painful motion with any form of arthritis), the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.


Bilateral hearing loss 

The Veteran seeks an initial compensable rating for bilateral hearing loss, and in excess of 10 percent from March 11, 2008.  

38 C.F.R. § 4.85, Diagnostic Code 6100, sets out the criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  Scores are simply matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  

38 C.F.R. § 4.86 allows for the use of either Table VI or Table VIA in determining the appropriate numeric designation when there are exceptional patterns of hearing impairment.  The regulation is applicable where testing shows that the veteran had puretone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 Hertz) or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 or more decibels at 2000 Hertz.  See 38 C.F.R. § 4.86.

In June 2006, the Veteran underwent a VA audiological examination, and puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
10
15
40
LEFT
15
10
15
60

Speech audiometry revealed speech recognition ability of 100 percent in the right ear, and 96 percent in the left.  Air conduction was noted to be better than bone conduction in reflecting the Veteran's hearing loss.  The Veteran was diagnosed as having sensorineural hearing loss in the left ear.  

In February 2008, the Veteran underwent another VA audiological examination, and puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
55
65
65
LEFT
75
80
90
100

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left.  The Veteran was diagnosed as having moderately severe sensorineural hearing loss in the right ear, and moderately severe to profound sensorineural hearing loss in the left ear.  

Based on the evidence as outlined above, the Board finds that the severity of the Veteran's hearing disability does not allow for a compensable rating prior to March 11, 2008.  Using the audiological testing results from the June 2006 examination, the Veteran had a puretone threshold average of 19 in the right ear and 25 in the left.  Again, the Veteran's speech discrimination scores were 100 percent in the right ear and 96 percent in the left.  These result in numeric designations of I in the right ear and I in the left ear.  Thus, the numeric designation of I converges with the numeric designation of I at a point that indicates a 0 percent (noncompensable) rating.  The Veteran is entitled to a noncompensable rating prior to March 11, 2008, for his bilateral hearing loss based upon the findings of this audiological examination.  Prior to March 11, 2008, there is no evidence that the Veteran had an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.

Using the audiological testing results from the March 2008 examination, the Veteran had a puretone threshold average of 58 in the right ear and 86 in the left.  Again, the Veteran's speech discrimination scores were 100 percent in the right ear and 96 percent in the left.  As the puretone thresholds in each of the four specified frequencies in the left ear are 55 decibels or more, the Veteran is thus deemed to have an exceptional pattern of hearing in the left year, and the Board can use Table VIA in assigning a numeric designation of hearing impairment.  These result in numeric designations of II in the right ear and VIII in the left ear.  The numeric designation of II converges with the numeric designation of VIII at a point that indicates a 10 percent rating.  As such, the Veteran is entitled to a 10 percent rating, but no higher, from March 11, 2008, for his bilateral hearing loss based upon the findings of this audiological examination.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination, and here the Veteran has not presented any evidence that the examination was defective or that there was any prejudice caused by any deficiency in the examination.  Indeed, the Veteran did not report to the examiner that he had limitation due to his hearing loss.

The Board has considered the statements made by the Veteran regarding his hearing loss and his in-service noise exposure.  The schedular criteria, however, are specific, and the Veteran's hearing loss is simply not of such severity to warrant a compensable rating prior to March 11, 2008, and in excess of 10 percent thereafter, based on audiological testing results of record.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Therefore, the Veteran's claim for a compensable rating for bilateral hearing loss is denied on a schedular basis prior to March 11, 2008, and a rating in excess of 10 percent from March 11, 2008 is also denied.


Degenerative arthritis of the lumbar spine

The Veteran seeks a rating in excess of 10 percent for his back disability.  

The Veteran's back disability is rated under Diagnostic Code 5242 under 38 C.F.R. § 4.71a.  This diagnostic code refers rating to the general rating formula for diseases and injuries of the spine or for evaluation under intervertebral disc syndrome based on incapacitating episodes.  There general rating formula is as follows:

Unfavorable ankylosis of the entire spine-100

Unfavorable ankylosis of the entire thoracolumbar spine-50

Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine-40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine-30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis-20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height-10

Intervertebral disc syndrome (preoperatively or postoperatively) began being evaluated based upon either the total duration of incapacitating episodes over the past twelve months or a combination of separate evaluations of chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under Section 4.25, whichever method resulted in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 23, 2002.  Specifically, a 10 percent evaluation is assigned when there is evidence of incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months; a 20 percent evaluation is assigned when there is evidence of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months; a 40 percent evaluation is assigned when there is evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months; and, a 60 percent evaluation is assigned when there is evidence of incapacitating episodes having a total duration of at least six weeks during the past twelve months.

For purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5293, effective September 23, 2002

During the Veteran's August 2006 VA examination, he reported constant stiffness and back pain.  He reported being unable to bend over due to the pain that is crushing, sharp, and oppressing in nature.  He described the pain as being 10 out of 10 and is elicited by physical activity.  It is relieved by rest and medication.  The Veteran noted that the pain sometimes requires bed rest, and identified 10 incapacitating episodes yearly with each last a week to two weeks.  He identified the functional impairment regarding walking and moving around.  

Physical examination revealed normal posture, gait, and muscle strength.  There was no evidence or radiating pain upon movement, muscle spasm, or ankylosis.  There was tenderness noted upon examination of the lumbar spine, but straight leg testing was negative, bilaterally.  Range of motion testing in the thoracolumbar spine revealed flexion to 90 degrees, with pain at 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees each, and right and left rotation to 30 degrees each.  The examiner noted that following repetitive use, joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner noted that there is symmetry of spinal motion with normal curvatures of the spine.  There was no signs of intervertebral disc syndrome including chronic and permanent nerve root involvement.  The examiner diagnosed the Veteran as having degenerative arthritis of the lumbar spine.  X-rays revealed degenerative joint disease changes of the lumbar spine with straightening curve.  

In February 2008, the Veteran underwent another VA examination of the spine, and reported similar symptoms as in the previous VA examination.  He now indicated that use of a back brace when he is ambulating, but denied bladder/bowel dysfunction and radiating pain.  Range of motion testing revealed forward flexion to 40 degrees, extension to 15 degrees, right and left lateral flexion to 20 degrees.  Pain is elicited at the ranges of motion noted.  X-ray of the lumbar spine revealed minimal osteophytes, mild facet arthritis, and some mild narrowing of disc space.  The examiner diagnosed the Veteran as having lumbosacral spine degenerative joint disease without radiculopathy.  He indicated that he could not estimate the Veteran's functional limitation at present due to the Veteran's guarding due to severe pain upon range of motion testing.  

Given the evidence as outlined above, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his back disability prior to February 12, 2008, but he is entitled to a 20 percent rating thereafter.  Prior to February 12, 2008, the Veteran's forward flexion of the lumbar spine was, at its worst, to 90 degrees and extension to 30 degrees.  On February 12, 2008, the Veteran's flexion was, at its worst, to 40 degrees, and extension to 15 degrees.  

The Veteran is not, however, entitled to rating in excess of 20 percent from February 12, 2008, for his back disability because the evidence does not reflect that the Veteran has forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

The Veteran is also not entitled to a higher rating under the rating criteria for intervertebral disc syndrome (IVDS) as there is no clinical evidence of him having incapacitating episodes of lumbar or thoracic spine symptoms having a total duration of at least two weeks in the past 12 months to warrant a 20 percent rating for IVDS.  The Board appreciates the Veteran's assertions in his August 2006 VA examination regarding his incapacitating episodes, but notes that his statements are not supported by the voluminous STRs, and there is no evidence that this was doctor-prescribed best rest as required under the rating criteria for IVDS.  Simply, the special criteria for IVDS do not apply to the Veteran's claim.

The Board has also considered whether separate ratings for neurological manifestations of the Veteran's back disability are warranted.  The clinical records, however, is devoid of any neurological complaints or findings associated with the Veteran's back disability. 

Thus, the Board finds that an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine is not warranted, but a 20 percent rating is awarded from February 12, 2008.  


Left knee strain, left great toe amputation, right great toe

The Veteran seeks increased ratings for his service-connected left knee strain, left great toe amputation, and right great toe disability.  

Under 38 C.F.R. § 4.71a, gout is rated under Diagnostic Code 5002, for rheumatoid arthritis as an active process.  38 C.F.R. § 4.71a, Diagnostic Code 5017.  Under Diagnostic Code 5002, a 20 percent rating is warranted where there are one or two exacerbations a year with a well-established diagnosis.  A 40 percent rating is assigned for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times per year.  A 60 percent rating is assigned for signs and symptoms that are less than 100 percent, but that include weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  A 100 percent rating is assigned for gout with constitutional manifestations associated with active joint involvement, totally incapacitating. 

For chronic residuals such as limitation of motion or ankylosis, favorable or unfavorable, the disability is rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  It is noted that limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion and that the ratings for active process will not be combined with the residual ratings for limitation of motion or ankylosis; rather, the higher evaluation should be assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002.

Diagnostic Code 5010 is considered when a veteran has traumatic arthritis and this diagnostic code directs the use of rating criteria found at Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Specifically, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5260, found at 38 C.F.R. § 4.71a, ratings are assigned based on limited flexion of the knee.  There must be evidence of flexion limited to 45 degrees in order for a 10 rating to be assigned.  If flexion is limited to 30 degrees, a 20 percent is assigned, and if flexion is limited to 15 degrees, a 30 percent rating is assigned.  Under Diagnostic Code 5261, a 10 percent rating is assigned if extension is limited to 10 degrees, 20 percent is assigned if extension is limited to 15 degrees, and 30 percent is assigned if extension is limited to 20 degrees.  Separate ratings for both limited flexion and limited extension are allowed if the objective evidence shows a compensable level of limited motion for both directions.  See VAOPGCPREC 9-2004.

Ratings for knee disabilities may also be assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5257, when there is evidence of knee impairment with recurrent subluxation or lateral instability.  Specifically, a 10 percent evaluation is assigned when the impairment due to subluxation or instability is deemed to be slight, a 20 percent evaluation is assigned when the impairment is moderate, and a 30 percent evaluation is assigned when the impairment is deemed to be severe due to recurrent subluxation or lateral instability.  It is noted that knee impairments may also be evaluated based on dislocated or removed cartilage, nonunion and/or malunion of the tibia and fibula, or the presence of genu recurvatum.  See 38 U.S.C.A. § 4.71a, Diagnostic Codes 5258, 5259, 5262, 5263.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for knee disability may be assigned under the limitation of motion codes in addition to ratings under Diagnostic Code 5257 for subluxation/instability.  Essentially, these opinions suggest that separate compensable ratings may be assigned when limitation of knee motion is compensable, or under Code 5003 or 5010, when there is X-ray evidence of arthritis together with a finding of painful motion.  Diagnostic Code 5003 allows for rating disabilities of the joints by the level of limitation of motion when there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  In order for a separate rating to be assigned, there must be evidence of additional disability not already considered in evaluating the disability under Diagnostic Code 5257 in order to avoid pyramiding as per 38 C.F.R. § 4.14.

Under the diagnostic criteria pertaining to amputation of the great toe, if there is amputation of the great toe without metatarsal involvement a 10 percent rating is assigned, a 30 percent is assigned for an amputation of the great toe with removal of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5171 (2010).

In considering the applicability of other diagnostic codes pertaining to the foot, the Board concludes that because there is no evidence or allegation of weak foot (5277), pes cavus (5278), Morton's disease (5279) or hammer toe (5282), and thus the diagnostic codes pertaining to those disabilities are not applicable.

A 10 percent rating is assigned for moderate foot injury under Diagnostic Code 5284.  A moderately severe foot injury warrants a 20 percent rating.  A severe foot injury warrants a 30 percent rating.  A Note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.

In August 1995, the Veteran underwent a left great toe traumatic amputation following an accident involving his left foot being trapped under a lawnmower.  

In February 2005, the Veteran was treating in service for gout of the left knee.  Range of motion testing revealed painful motion, but within normal limits.  There was no laxity or recurrent subluxation found.  

In December 2005, the Veteran complained of right first metatarsophalangeal joint pain and swelling.  X-rays revealed no evidence of traumatic, arthritic, or inflammatory change, and the impression was normal x-ray of the toes.  He was assessed as having gout of the right big toe.  

In August 2006, the Veteran underwent a VA examination.  In terms of his left knee, he reported significant pain for the past 8 years.  He reported stiffness, swelling, and difficulty ascending stairs.  He advised that this pain was localized and constant.  It was noted to be sharp and sticking in nature.  The Veteran stated he has incapacitating episodes four times monthly lasting for four days due to his left knee condition, and 65 days in the past year due to left knee gout.  The examiner noted that the Veteran had functional impairment due to the left knee disability.  Range of motion testing in the left knee revealed flexion to 140 degrees and extension to 0 degrees, with pain occurring at 140 degrees.  The examiner noted that left knee joint function was limited following repetitive use due to pain, fatigue, weakness, and lack of endurance.  Pain was noted to be the major functional impact in the left knee, and x-rays revealed left knee within normal limits.  The examiner diagnosed the Veteran as having gout of the left knee based upon elevated uric acid levels.  

In regards to the Veteran's left foot, the examiner noted he had a history of left foot hallux rigidus.  This has existed for 10 years.  The Veteran reported left foot pain since his amputation that is throbbing and sharp in nature.  He noted the pain level to be 8 out of 10, with 10 being the most severe pain.  The pain is elicited from physical activity and lessens with medication.  The functional impact is on his ability to run and walk.  

In terms of gout symptoms in the great right toe, he reported that these have existed for the past three years.  He has localized pain the right great toe, with pain being assessed as 9 out of 10 in terms of severity.  The Veteran reported that this pain is caused by physical activity, food, or stress, and is relieved by rest and medication.  This condition functionally impacts the Veteran's walking and running.  

Physical examination of the right foot revealed no tenderness, weakness, edema, atrophy or disturbed circulation.  Examination of the left foot revealed tenderness.  There was no evidence of pes planus, pes cavus, hammertoes, Morton's metatarsalgia, hallux valgus, or hallux rigidus.  There was no limitation on the Veteran standing and walking, but he requires arch supports.  Gross examination of all joints and muscles in the foot were within normal limits.  X-ray of the left foot show partial amputation of the first digit and calcaneal spur.  The examiner diagnosed the Veteran as having left foot first toe amputation with scarring.  There was subjective and objective pain to the amputation site.  He was also diagnosed as having right great toe gout based upon elevated uric acid levels.  

In May 2007, the Veteran underwent another VA examination of the feet and reported on and off swelling of the left foot.  He reported near constant throbbing of the stump of his left great toe.  The Veteran further related that he has mild to moderate pain that is aggravated by walking.  He denied any locking, dislocation, or giving way.  Physical examination revealed mild swelling in the left foot and tenderness on the stump at the metatarsophalangeal joint of the left big toe.  The stump was noted to be at the level of the interphalangeal joint.  There was no callus formation.  Again there was no finding of pes planus, hallux valgus or varus deformity, claw feet, hammertoes, and the Achilles tendon was well aligned.  The Veteran was unable to do any range of motion in the left metatarsophalangeal joint due to pain and swelling.  

In February 2008, the Veteran underwent another VA examination of the knee and toes.  He reported similar symptoms as in the previous VA examination, but now reported left knee giving way and the use of a knee brace.  He denied a history of dislocation, popping, swelling, or locking sensation in the left knee.  He also stated that he has used a cane since 2005.  Physical examination of the left knee shows not swelling, but there was tenderness noted in the patellar tendon area and lateral aspect of the knee.  Range of motion testing revealed flexion to 35 degrees with pain and repetitive motion.  Extension of the left knee was to 0 degrees without any pain.  Anterior drawer sign, Lachman's, and McMurray's testing were not elicited.  The Veteran believed he would endure more pain with further range of motion.  X-ray of the left knee revealed small suprapatellar effusion with small meniscal tears.  The examiner diagnosed the Veteran as having degenerative joint disease of the left knee with small meniscal tear and left patellar tendonitis.  He could not estimate the Veteran's functional limitation due to left knee problems because the Veteran was guarded due to severe pain upon range of motion.  

Regarding his toes, the Veteran reported a throbbing sensation on the tip of the big toe and it swelled frequently.  Physical examination of the left great toe stump revealed tenderness on the medial aspect and on the dorsum of the left foot.  As noted in the previous examinations, there were no deformities of the left foot found, and no current findings of osteomyelitis.  He denied any pain in his right great toe.  X-rays revealed degenerative joint disease of the large and small joints in the left foot with prior amputation of the great toe from the head of the proximal phalanx.  The examiner did not find evidence of degenerative joint disease of the right big toe.  

In March 2008, the Veteran underwent a revision of left great toe amputation.  Of note, in a September 2008 rating decision, the Veteran was awarded a temporary 100 percent rating for his left great toe based upon surgical treatment necessitating convalescence.  

Given the evidence as outlined above, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his left knee strain, a rating in excess of 10 percent for left great toe amputation, or a compensable rating for gout of the right great toe.  

In regards to the left knee strain, the Veteran is not entitled to a rating in excess of 10 percent as there is no evidence of flexion limited to 30 degrees.  Further, he is not entitled to a separate compensable rating for extension because there is no evidence of extension limited to 10 degrees.  At its worst, the Veteran's left knee flexion is to 35 degrees, and extension to 0 degrees. 

Further, although the Veteran has a notation of gout in the left knee joint, there is no evidence showing one or two exacerbations a year with a well-established diagnosis.  Although the Veteran reported giving way and use of a left knee brace, there is no objective or clinical evidence of lateral instability or recurrent subluxation of the left knee.  Also during the August 2006 VA examination, the Veteran reported 65 days of incapacitating episodes due to his left knee disability.  The Veteran is certainly competent to report the left knee giving way and 65 days of incapacitation due to left knee problems, but finds his statements not credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board is responsible for assessing the credibility of witnesses and, based on its observations of the Veteran's testimony and the substance of this testimony, considered with the other evidence of record, the Board finds that the Veteran on this point is not credible.  Caluza v. Brown, 7 Vet. App. at 511.  The Veteran has not been treated post-service for left knee instability or subluxation, nor has he contended otherwise.  Also, post-service clinical records do not reflect any incapacitating exacerbations of the left knee-let alone 65 or more days of it.  The clinical evidence shows the Veteran reluctance to perform range of motion testing of the left knee during the February 2008 VA examination, and laxity testing was not elicited.  No giving way was reported in service or during his August 2006 VA examination, and the record is devoid of any periods of incapacitating exacerbations related to the left knee.  

Thus, the Board finds that the private and VA treatment records are of more probative value that the Veteran's statements that he has left knee giving way or 65 days of incapacitation due to his left knee disability.  

The Board has also considered whether separate ratings are warranted under Diagnostic Codes 5256, 5258, 5260, 5261, 5262, and 5263.  The Board finds that there is no clinical evidence that the Veteran's left knee exhibits ankylosis; dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; limitation of flexion to 30 degrees; nonunion or malunion of the tibia and fibula; or genu recurvatum.  As such, the Board finds these codes to be inapplicable under the Veteran's circumstances.  Thus, a rating in excess of 10 percent for his left knee disability is denied.  

In terms of the Veteran's left great toe, the Board finds that he is not entitled to a rating in excess of 10 percent.  Namely, there is no evidence that the Veteran's left metatarsal head was removed in conjunction with his amputation to warrant a 30 percent rating pursuant to Diagnostic Code 5171.  The Board has considered the applicability of Diagnostic Code 5284, but finds it inapplicable as Diagnostic Code 5171 directly addresses the symptoms of the Veteran's left great toe amputation.  The Veteran has reported pain with walking, running, and standing, and underwent corrective surgery in March 2008.  Regardless, the evidence does not show that the Veteran's left great toe injury was more than moderate in nature based upon the objective complaints noted in VA and private treatment records.  Further, the Veteran is separately rated for the painful scarring due to his left great toe amputation.  Thus, a rating in excess of 10 percent for left great toe amputation is denied.  

In regards to the Veteran's gout of the right great toe, the Board finds that he is not entitled to a compensable rating.  The Veteran was treated once in service for gout of the right great toe.  The August 2006 VA examiner found no arthritis of the right great toe, and noted a history of gout of that toe based upon elevated uric acid levels.  The Veteran reported flare-ups of right great toe symptoms twice monthly and lasting a day.  Physical examination in August 2006 was within normal limits as were his x-rays, and the VA examiner diagnosed gout.  Post-service treatment records were devoid of any treatment for gout of the right great toe.  Although the Veteran reported bi-monthly flare-ups of gout of the right great toe, the clinical evidence simply does not support his assertion.  Again, the Veteran is competent to report such symptoms, but his testimony on that point is not credible.  His statements are not supported by the voluminous records reflecting minimal treatment for right great toe gout and its residuals.  In fact, the February 2008 VA examiner noted no evidence of pain in the right great toe or arthritic changes.  There is no limitation of motion, or other functional limitations due to pain in the right foot.  There is no evidence of bi-yearly gout exacerbations or treatment for the same.  Absent competent and credible evidence reflecting one or two gout exacerbations yearly, or limitation of motion in the right metatarsophalangeal joint a compensable rating for right great toe gout residuals must be denied.  


Hypertension 

The Veteran contends that his hypertension warrants a compensable rating.  

The Veteran's hypertension has been evaluated as noncompensable under 38 C.F.R. § 4.104, Diagnostic Code 7101.  A 10 percent rating is assigned under Diagnostic Code 7101 when there is evidence of diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.  10 percent is the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A higher evaluation of 20 percent is not assigned unless there is evidence of diastolic pressure predominantly 110 or more, or systolic pressure measured predominantly at 200 or more.

The Veteran is currently on medication to control his systemic hypertension.  The evidence of record reflects that the Veteran first began treatment for hypertension in the mid-1990s while in service, and it eventually became somewhat controlled with medication.  

Examples of blood pressure readings found in treatment records are as follows: March 1982, 110/84; April 1984, 110/82; April 1993, 186/88, 127/97; July 1991, 130/86; September 1993, 120/100; April 1995, 159/90, 149/82, 147/78; March 1997, 157/114; April 1997, 133/86, 148/97, 133/90, 142/74, 126/87, 128/90; May 1997, 128/90; February 1998, 164/106, 164/108; August 2003, 140/90; 140/100, 138/100, 130/98, 136/100, 140/90, 138/98, 136/84, 138/86, 130/90, 138/90; October 2004, 130/80, 147/71; October 2005 134/90; December 2005, 127/81; January 2006, 130/89; August 2006, 130/80, 124/80, 122/84, 144/100; November 2006, 132/84; January 2007, 123/77; February 2007, 116/79; May 2007, 123/83, and February 2008, 135/95, 130/90, 130/85.  

During the Veteran's August 2006 VA examination, he was noted to have hypertension that was poorly controlled with medications.  He described symptoms such as headaches and sweating.  There was no finding of hypertensive heart disease.  His blood pressure readings were as noted above. 

The Veteran underwent another VA examination in February 2008, and noted daily medication to treat his hypertension.  He denied any heart problems, shortness of breath, or chest pains.  The examiner diagnosed hypertension without heart disease.  

Post-service treatment records reflect continued treatment with medication for his hypertension.  Also noted was improvement in symptoms with continued use of the hypertensive medication.  

Given the evidence as outlined above, the Board finds that the Veteran is entitled to a compensable rating for his systemic hypertension.  He has had a history of multiple diastolic readings of 100 or in excess thereof, and his hypertension has been noted to be uncontrolled-even with medication.  Although the Veteran's hypertension symptomatology does not fully meet the criteria for a 10 percent rating, the Board finds his symptoms more nearly approximate those associated with a 10 percent rating under Diagnostic Code 7101, rather than a noncompensable rating.  Here the Board notes that if there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  As such, the Board finds that the Veteran's hypertension symptoms warrant a 10 percent rating under the applicable rating criteria. 

The Veteran is not, however, entitled to a rating in excess of 10 percent for his hypertension.  The clinical evidence of record does not show diastolic pressure predominantly 110 or more, or systolic pressure measured predominantly at 200 or more.  Thus, pursuant to Diagnostic Code 7101, a rating in excess of 10 percent for hypertension is not warranted.  



Hemorrhoids

The Veteran seeks an initial compensable rating for his service-connected hemorrhoids.  He was treated in service for hemorrhoids, and has been awarded a noncompensable rating.  

The Veteran's hemorrhoids have been evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7336.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures warrant a 20 percent rating.  Hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, warrant a 10 percent rating.  Hemorrhoids that are mild or moderate warrant a 0 percent (i.e., noncompensable) rating. 

In August 2006, the Veteran underwent a VA examination for his hemorrhoids.  He reported this condition existing for at least 10 years and recurring frequently.  The Veteran denied receiving any treatment for his hemorrhoids, and when present, it is painful for him to sit down.  Physical examination revealed internal hemorrhoids located at 6 and 9 o'clock and they are reducible.  There was no evidence of bleeding, thrombosis, ulceration, fissures, or reduction of lumen.  The examiner found no evidence recurrence and were without excessive redundant tissue.  

During the Veteran's February 2008 VA examination, he reported occasional flare-ups of hemorrhoids, including itching and burning.  There has been no documented treatment for it since December 2006.  The examiner diagnosed the Veteran as having hemorrhoids in remission.  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a compensable rating for his service-connected hemorrhoids.  Namely, there is no evidence that his hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue evidencing frequent recurrences.  As such, the Board finds that the Veteran's hemorrhoids are no more than mild or moderate in nature and do not warrant a compensable rating.  


Hart and extraschedular considerations

The Board has considered whether to apply additional staged ratings pursuant to Hart, but finds that under the circumstances, it is not appropriate.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The Board observes that the Veteran has not required hospitalization for his service-connected disabilities during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected disabilities alone is the cause of any marked interference with employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disabilities.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

Therefore, the Board finds that the evaluation currently assigned adequately reflects the clinically established impairment experienced by the Veteran.  In the absence of requisite factors, the criteria for submission for assignment of an extraschedular rating for this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, the Board will not refer this claim to the Director of Compensation and Pension for extraschedular review.


ORDER

Service connection for a bilateral ankle disability is denied.  

An initial compensable rating, prior to March 11, 2008, for bilateral hearing loss is denied.

A rating in excess of 10 percent, from March 11, 2008, for bilateral hearing loss is denied.

An initial rating in excess of 10 percent, prior to February 12, 2008, for degenerative arthritis of the lumbar spine is denied.

A 20 percent rating, from February 12, 2008, for degenerative arthritis of the lumbar spine is granted, subject to the laws and regulations governing the award of monetary benefits.  

An initial rating in excess of 10 percent for left knee strain with history of gout is denied.

An initial rating in excess of 10 percent for left great toe amputation with hallux rigidus and osteoarthritis of the great metatarsophalangeal joint is denied.

A 10 percent rating for hypertension is awarded, subject to the laws and regulations governing the award of monetary benefits.  

An initial compensable rating for hemorrhoids is denied.

An initial compensable rating for right great toe gout is denied.


(CONTINUED ON NEXT PAGE)


REMAND

Upon preliminary review of the evidence of record, and in light of the VCAA, the Board finds that further evidentiary development is necessary regarding his service connection claim for an abdominal disability.  

The Veteran's enlistment medical examination, dated in August 1980, is devoid of a notation of any gastrointestinal disability.  During service the Veteran sought treatment numerous times for complaints of severe abdominal pain, and was treated for recurrent pancreatitis.  He was diagnosed as having alcohol related hepatitis and later noted to have a history of hepatitis C.  It was also thought that the Veteran may have peptic ulcer disease, esophagitis, or duodenitis.  Of note, GERD and hepatitis C are already service connected.  

Later, it was noted that the Veteran possibly had a small bowel obstruction, and following a colonoscopy he was noted to have possible, atypical acute colitis, early Crohn's syndrome/inflammatory bowel disease (IBS), trauma to the area, and/or gastroenteritis.  Ultrasound reports shows abnormal bowel gas pattern with dilated small bowel, but there was no evidence of any acute disease.  Again in February 1994, the Veteran sought treatment for abdominal problems, and he was assessed as having ileus and elevated liver function tests (LFTs).  A colonic mucosa tissue examination done that same month revealed rare foci of acute colitis with regenerative glandular features.  

In an October 2005 laboratory report, the Veteran was noted to have a positive H-pylori test.  A February 2006 x-ray revealed normal findings in the abdomen and pelvis with oral and IV contrast.  

In August 2006, the Veteran underwent a VA examination in which he reported the improper functioning of his bowels.  He reported being backed up all the time, and pain occurring for 2/3rds of every year.  He reported bloating and cramping in addition to the pain.  He also reported nausea, vomiting, chronic constipation, and diarrhea.  He stated that his ability to perform daily functions during a flare-up is almost impossible, and has been hospitalized 3 to 5 times for its symptoms.  Physical examination revealed that the liver was not palpable and there was no tenderness present.  The examiner did not diagnose the Veteran with any disability related to his abdominal problems.  The examiner noted that there is no pathology to render a diagnosis-namely, it does not cause "significant' anemia and does not cause malnutrition.  It appears, however, that there was no diagnostic testing performed in conjunction with this VA examination to either confirm or deny the existence of the claimed colitis or other abdominal disability.  Simply, it appears that the examiner based his opinion on incomplete evidence.  

It important to note here that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the Board finds the August 2006 VA examination to be inadequate, the Veteran should be afforded a new VA examination regarding his claimed abdominal disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for another VA examination to determine the nature, extent, and etiology of any abdominal disability.  All indicated studies and tests should be conducted.  With respect to any abdominal disorder identified, the examiner should be requested to provide an opinion as to whether it is at least as likely as not that the disorder is etiologically related to service, including the documented in-service treatment for what was believed to be colitis or early colitis.  The Veteran's claims file must be made available to the examiner for review.

The examiner should provide rationale for all opinions given.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional evidentiary development and the Board, at this time, does not intimate any opinion as to the merits of the case, either favorable or unfavorable.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


